OPINION
MORRISON, Judge.
This is an application for writ of habeas corpus filed directly in this Court. Petitioner’s conviction was affirmed by this Court in Trevino v. State, Tex.Cr.App., 380 S.W.2d 118. Rehearing was denied on June 29, 1963. Petitioner, according to the record before us, made no application to the Supreme Court of the United States for writ of certiorari within the 90 days provided by 28 U.S.C.A., Supreme Court Rules, Rule 22. Instead, petitioner made application for writ of habeas corpus to the United States District Court for the Northern District, which was denied, and on appeal, the order of denial was affirmed. Trevino v. State of Texas, 5 Cir., 326 F.2d 403.
Petitioner seeks to invoke the rule in Aguilar v. State of Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723, which was decided June 15, 1964, long after the expiration of the 90 days mentioned above. See footnote 5 in Linkletter v. Walker, 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601.
We are aware of no holding of the Supreme Court of the United States making the rule in Aguilar v. State of Texas, supra, retroactive.
The relief prayed for is denied.